UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1194


KEDIR ESSA MUDESSIR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 25, 2009              Decided:   March 10, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mary Ann Berlin, Baltimore, Maryland, for Petitioner.    Gregory
G. Katsas, Assistant Attorney General, Daniel E. Goldman, Senior
Litigation Counsel, Mona Maria Yousif, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kedir Essa Mudessir, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals denying his motion to reopen and reconsider. *           Based on

our review of the record, we find that the Board did not abuse

its discretion in denying the motion to reopen as untimely.             8

C.F.R. § 1003.2(a), (c) (2008).           To the extent that Mudessir

claims   that   the   time   limitation   should   have   been   equitably

tolled on the ground that he received ineffective assistance of

counsel, we find this claim foreclosed in light of our recent

decision in Afanwi v. Mukasey, 526 F.3d 788, 796-99 (4th Cir.

2008) (holding that there is no constitutional right under the

Fifth Amendment to effective assistance of counsel in removal

proceedings).    Accordingly, we deny the petition for review.         We

also deny the pending motion for remand.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          PETITION DENIED




     *
       We decline to review the Board’s denial of the motion to
reconsider in light of Mudessir’s failure to challenge the
denial before this court.     See Ngarurih v. Ashcroft, 371 F.3d
182, 189 n.7 (4th Cir. 2004).



                                    2